DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
 Allowable Subject Matter
Claims 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claims 13-19, the prior art does not disclose or reasonably suggest an optical parametric oscillator suitable for generating a beam of coherent pump radiation, said oscillator comprising: a nonlinear medium having a first end and a second end spaced at a specified length, said nonlinear medium further having a first side wall and a second side wall spaced at a specified width, said first side wall having a first optically polished surface, said second side wall having a second optically polished surface, said specified length and said specified width having been determined to optimize beam quality in said nonlinear medium; a first coating on at least a portion of said first side wall, said first coating at least partially reflecting the beam of coherent pump radiation; a second coating on at least a portion of said second side wall, said second coating at least partially reflecting the beam of coherent pump radiation such that an injected beam of coherent pump radiation follows a designated zig-zag beam path within said nonlinear medium; a first dichroic mirror placed between the beam of coherent pump radiation and said first end of said nonlinear medium; and a second dichroic mirror placed at said second end of said nonlinear medium; said first dichroic mirror and said second dichroic mirror being selectively positioned and separated, with respect to said nonlinear medium, so as to achieve a desired resonator Fresnel number for said optical parametric oscillator by which to provide control of the beam quality of the coherent emission generated by said optical parametric oscillator.
Re Claims 20-25, the prior art does not disclose or reasonably suggest an injection-seeded oscillator suitable for receiving a beam of coherent pump radiation and a seed signal beam, said oscillator comprising: a nonlinear medium having a first end and a second end spaced at a specified length, said nonlinear medium further having a first side wall and a second side wall spaced at a specified width, said first side wall having a first optically polished surface, said second side wall having a second optically polished surface, said specified length and said specified width having been determined to optimize beam quality in said nonlinear medium; a first coating on at least a portion of said first side wall, said first coating at least partially reflecting an injected beam of coherent pump radiation and an injected seed signal beam; a second coating on at least a portion of said second side wall, said second coating at least partially reflecting said injected beam of coherent pump radiation and said injected seed signal beam such that said injected beam of coherent pump radiation and said injected seed signal beam follow designated zig-zag beam paths between said first coating and said second coating; a dichroic beamsplitter/combiner placed between said first end of said nonlinear medium and at least one of the beam of coherent pump radiation and the seed signal beam; a first dichroic mirror placed between said dichroic beamsplitter/combiner and said first end of said nonlinear medium; and a second dichroic mirror placed at said second end of said nonlinear medium; said first dichroic mirror and said second dichroic mirror being selectively positioned and separated with respect to said nonlinear medium to achieve a desired resonator Fresnel number for said oscillator by which to provide control of emitted beam quality of said nonlinear oscillator.
Re Claims 26-30, the prior art does not disclose or reasonably suggest a method for independently controlling radiation beam quality and resonator Fresnel number in an optical oscillator, said method comprising the steps of: providing a nonlinear medium of a specified length, said nonlinear medium having a first side wall and a second side wall spaced at a specified width, said first side wall having a first optically polished surface, said second side wall having a second optically polished surface; selecting said specified length and said specified width so as to mitigate back-conversion in said nonlinear medium; providing at least one beam of coherent radiation having at least one wavelength; providing a first coating on at least a portion of said first optically polished surface, said first coating at least partially reflective at said least one wavelength; providing a second coating on at least a portion of said second optically polished surface, said second coating at least partially reflective at said least one wavelength; injecting said at least one beam of coherent radiation through a dichroic input mirror into said nonlinear medium such that at least one zig-zag beam path is established within said nonlinear medium, said at least one zig-zag beam path having zig-zag beam path bounce points on said side walls; providing a dichroic output mirror by which to form a nonlinear optical parametric oscillator; and, positioning, with respect to said nonlinear medium, and spacing apart, said dichroic mirrors so as to achieve a desired resonator Fresnel number in said optical oscillator.
The most applicable prior art, Bragg et al (US 7,612,934 B2) fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/17/22